[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM AND ORDER
This action was brought as a two count complaint with both counts requesting relief as an administrative appeal and a civil action for an injunction, declaratory judgment, monetary damages and other relief. By agreement of the parties the action is withdrawn as an administrative appeal without prejudice to raising the same legal issues in the civil action.
The request to amend the appeal, to withdraw claims as an administrative appeal and to consolidate the remaining claims into one count is granted. The case is ordered transferred to the civil court docket, and shall follow the sequence of pleadings for civil actions in section 112 of the Practice Book.
ROBERT A. FULLER, JUDGE CT Page 3067